Citation Nr: 1008217	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1977, and from October 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In July 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.  The Board notes that at the time of 
that hearing the Veteran withdrew his service connection 
claims for a nervous condition, for alcoholism, and for an 
ulcer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran's service treatment records 
from his first period of active duty are missing and the RO 
has been unsuccessful in locating any copies of those 
records.  However, the Veteran testified during his RO 
hearing in July 2008 that he injured his back during his 
first period of active duty while stationed in Germany.  His 
military occupation then was a field wireman in 
communications.  When his crew was running a two-mile 
telephone line across rough terrain, the Veteran said that he 
slipped from the back of a vehicle and pulled his back after 
another soldier got tangled in the wire or pulled by the wire 
and fell off.  The Veteran testified that he did not go to a 
clinic until three weeks later when he had returned to his 
main post.  He also testified that during his discharge 
examination from this first period of active duty he had told 
the examining physician about his back.  In addition, the 
Veteran testified that his back condition was one of the 
reasons for his disability retirement from the Anniston Army 
Depot and for his recent application for Social Security 
Administration disability benefits.  (See transcript at pp. 
3, 5-7).  The Board also notes that the Veteran's wife is 
said to be a registered nurse and that she has submitted 
correspondence asserting that the Veteran's back injury 
occurred while he was stationed in Germany.  

The Board observes that the Veteran's lay evidence of 
symptoms of a painful back after twisting or pulling the back 
while rolling out telephone wire is competent evidence to 
show in-service occurrence of an injury because back trouble 
is that type of disorder capable of lay observation.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 
(rejecting view lay person is not competent to provide 
testimony regarding nexus); see also Barr v. Nicholson, 21 
Vet. App. 303, 307-09 (2007) (holding that medical evidence 
is not always required to establish the elements of in-
service incurrence and nexus).

In view of the fact that the Veteran's STR's from his first 
period of service are unavailable of no fault of his own, the 
Board hereby affords the Veteran the benefit of the doubt in 
finding that the Veteran has met the criteria of 38 C.F.R. 
§ 3.159 and a VA examination should be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has provided lay or medical evidence of a current disorder, 
an injury or disease in service and testimony of persistent 
symptoms since his discharge from service.  Given the above, 
without further clarification, the Board is without medical 
expertise to ascertain whether any current back symptoms are 
related to service or are the result of an injury or disease 
that likely arose after service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any 
back disorder that may be present and whether such is the 
continuation of a disease or injury which had its onset in 
service.  

The Board notes that while SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. 
App. 180 (1992).  Thus, the Board finds that the RO should 
try to obtain and associate with the claims file a copy of 
SSA's determination on the Veteran's claim, as well as copies 
of all medical records underlying that determination.

The Board also notes that on his VA Form 9, Substantive 
Appeal, received in November 2008, the Veteran requested a 
Board hearing to be held at the RO.  Subsequently, the 
Veteran stated in May 2009 correspondence that he desired a 
Board hearing in Washington, D.C.  Such a hearing was 
scheduled for September 2009, but the Veteran never appeared.  
Apparently he never received the June 2009 notice of hearing 
because it was sent to his former address.

The Board observes that the Veteran's former address is still 
listed as the address of record in VA files.  However, the 
Veteran apparently informed VA of a change of address no 
later than the summer of 2007 because the RO sent him 
correspondence at his new address from August 2007 and 
thereafter, including the Statement of the Case.

The national office of the Veteran's service representative 
has briefed the case, and has indicated that the Veteran 
still desires a hearing.  Indeed, in his September 2009 
brief, the Veteran's representative requested that the Board 
remand this issue to the RO to provide the Veteran with his 
Board hearing and to clarify whether the Veteran wished to 
appear at the RO or at the central office in Washington, D.C.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case because the Veteran was not properly 
notified of his scheduled hearing and he maintains a desire 
to attend a Board hearing.  In view of the fact that the 
Veteran's representative indicated that the Veteran still 
desires a Board hearing but that he may want a video 
conference hearing or Travel Board hearing, a remand of this 
matter to the RO is warranted to schedule such a hearing and 
verify the type of Board hearing desired.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take all necessary and 
appropriate steps to properly register the 
Veteran's current address.

2.  The RO shall attempt to obtain 
documents concerning the Veteran's 
application for Social Security 
Administration (SSA) disability benefits, 
specifically copies of all of the medical 
records concerning the Veteran's claim on 
appeal.

3.  Then the Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any back 
disorder that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  The examiner is 
also specifically requested to consider 
the Veteran's assertions of injuring his 
back during his first period of service 
despite the lack of evidence available 
from that period of service.  Following 
this review and the examination, render an 
opinion as to the following:

Whether it is at least as likely as not (a 
50 percent probability or more) that any 
diagnosed back disability is related to 
any event or incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  After completion of the above, the RO 
shall schedule the Veteran for the type of 
hearing in which he prefers to testify, as 
soon as it may be feasible.  Appropriate 
notification of the hearing should be 
given to the Veteran and his 
representative, and such notification 
should be documented and associated with 
the claims folder.  If the hearing is held 
at the RO, the claims file should later be 
returned to the Board in accordance with 
current appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


